BOWMAN, Circuit Judge,
concurring in part and dissenting in part.
The Supreme Court has held that Title XIX does not require states participating in the Medicaid program to fund abortions that are not certified by physicians as medically necessary. Beal v. Doe, 432 U.S. 438, 447, 97 S.Ct. 2366, 2372, 53 L.Ed.2d 464 (1977). The Court also has held that Title XIX does not require participating states to pay for those abortions certified as medically necessary for which Congress, through the Hyde Amendment, has denied federal reimbursement. Harris v. McRae, 448 U.S. 297, 311, 100 S.Ct. 2671, 2685, 65 L.Ed.2d 784 (1980). It appears, however, that the Supreme Court has not expressly addressed the precise issue presented in the cases now before us, i.e., whether a participating state may, consistent with Title XIX, withhold funding for abor*504tions certified as medically necessary for which federal reimbursement is available under the Hyde Amendment. See Williams v. Zbaraz, 448 U.S. 358, 363 & n. 5, 100 S.Ct. 2694, 2698 & n. 5, 65 L.Ed.2d 831 (1980).
In Beal, the Supreme Court recognized that Title XIX gives each participating state “broad discretion,” 432 U.S. at 444, 97 S.Ct. at 2370, to determine which medical procedures, among the vast array of those that physicians may certify as medically necessary, the state will fund. Here, the Arkansas and Nebraska defendants argue that this “broad discretion” extends to denying state funding for all abortions except those performed to save the life of the mother. Were we writing on a clean slate, I would be inclined to agree with the defendants that states participating in the Medicaid program are not required to fund abortions merely because Congress, by loosening the strictures of the Hyde Amendment against the expenditure of federal funds for abortions, has chosen to make federal reimbursement available. However, as Judge McMillian’s opinion demonstrates, the existing federal decisions, including prior decisions of this Circuit by which the present panel is bound, are to the effect that a state’s approach to the public funding of abortions through the Medicaid program cannot be more restrictive than the Hyde Amendment. See, e.g., Hodgson v. Board of County Comm’rs, 614 F.2d 601, 611-15 (8th Cir.1980). Faithfulness to the law as it is, rather than as one might think it ought to be, requires us to reject defendants’ position to the contrary. I therefore join the Court’s opinion to the extent it holds that under the 1994 Hyde Amendment participating states may not refuse to provide funding for abortions certified as medically necessary for Medicaid-eligible women in cases in which the pregnancy is the result of rape or incest.
I do not agree, however, that it was proper for the District Court to enjoin Amendment 68 of the Arkansas Constitution in its entirety.1 The full text of Amendment 68 is as follows:
Amend. 68. Abortion.
§ 1. Public funding.
No public funds will be used to pay for any abortion, except to save the mother’s life.
§ 2. Public policy.
The policy of Arkansas is to protect the life of every unborn child from conception until birth, to the extent permitted by the Federal Constitution.
§ 3. Effect of amendment.
This amendment will not affect contraceptives or require an appropriation of public funds.
Ark. Const, amend. 68. Neither section 2 nor section 3 would appear to be implicated by the District Court’s Medicaid ruling that we here sustain, and section 1 is implicated only insofar as this ruling results in Arkansas’s being required, in cases of rape or incest, to use public funds to pay for abortions that are not necessary for purposes of saving the mother’s life. To that extent, Amendment 68 must yield to federal law, but the Supremacy Clause can be given its due by measures far less draconian and far less intrusive on the public policy of the state of Arkansas than the drastic remedy that has been imposed here. I believe the question is not, as the District Court thought, whether it had the authority to rewrite Amendment 68, but whether, in order for the federal interest to be fully served, it would be entirely sufficient simply to enjoin the defendants from relying on or enforcing section 1 in eases of medically necessary abortions for Medicaid-eligible women where pregnancy results from rape or incest. An order of this sort, tailored to fit the circumstances of the case, would uphold the supremacy of federal law in the somewhat narrow range of cases in which it trumps state law without running roughshod over the state interest, and would leave *505Amendment 68 available to be given effect in its many possible applications that are completely consistent with federal law.
As the plaintiffs themselves have emphasized (see Brief of Plaintiffs-Appellees at 39-40), what we have in this case is an “as applied” challenge to Amendment 68, not a facial challenge. “The practical effect of holding a statute unconstitutional ‘as applied’ is to prevent its future application in a similar context, but not to render it utterly inoperative.” Ada v. Guam Soc’y of Obstetricians and Gynecologists, — U.S. -, 113 S.Ct. 633, 121 L.Ed.2d 564 (1992) (Scalia, J., dissenting from denial of certiorari). Justice Scalia’s observation is solidly grounded in the Supreme Court’s consistent practice, and applies with at least equal force when a provision of a state constitution is found invalid under the federal Constitution. Except for a limited category of First Amendment free-speech cases involving overbroad statutes, “the rule [is] that a federal court should not extend its invalidation of a statute further than necessary to dispose of the case before it.” Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 502, 105 S.Ct. 2794, 2801, 86 L.Ed.2d 394 (1985). Like the Supreme Court in Brockett, I believe that “[t]he case[ ] before us [is] governed by the normal rule that partial, rather than facial, invalidation is the required course.” Id. at 504, 105 S.Ct. at 2802. The “normal rule” could easily be observed in this case by means of a limited injunction of the kind mentioned in the preceding paragraph. I therefore respectfully dissent from our Court’s affirmance in No. 94-2885 of the District Court’s order enjoining the enforcement of Amendment 68 in its entirety.